This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 34,173

 5 DIANA BROWN,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Charles Brown, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Jorge A. Alvarado, Chief Public Defender
13   Santa Fe, NM
14   Steven J. Forsberg, Assistant Appellate Defender
15   Albuquerque, NM

16 for Appellant



17                                 MEMORANDUM OPINION
 1 BUSTAMANTE, Judge.

 2   {1}   Defendant Nathaniel Jim appeals from the district court’s judgment in an on-

 3 record appeal, affirming the metropolitan court’s sentencing order entered upon the

 4 conviction of Defendant for aggravated DWI under NMSA 1978, Section 66-8-

 5 102(D)(3) (2010) and leaving the scene of an accident contrary to NMSA 1978,

 6 Section 66-7-202 (1978). Unpersuaded by Defendant’s docketing statement, we issued

 7 a notice of proposed summary disposition, proposing to affirm. Defendant has filed

 8 a memorandum in opposition to our notice. We remain unpersuaded and therefore

 9 affirm.

10   {2}   Defendant challenges the sufficiency of the evidence to support his convictions.

11 [DS 10; MIO 8-14] In our notice, we indicated that the district court’s memorandum

12 opinion, which addressed the same issues raised in this appeal, thoroughly detailed the

13 relevant facts, correctly set forth the applicable standards of review and relevant law,

14 and proposed to adopt portions of the district court’s opinion. Persuaded that the

15 district court’s opinion was correct, we directed Defendant to demonstrate why the

16 district court’s opinion and our reliance on it was incorrect if he wanted this Court to

17 reach conclusions that differed from those reached by the district court.

18   {3}   In response, Defendant reiterates the same arguments that he articulated in his

19 docketing statement and in his statement of issues, [RP 136-39; MIO 8-14] which was


                                               2
 1 considered by the district court below and by this Court prior to issuing our notice.

 2 Specifically, relevant to Defendant’s conviction for leaving the scene of an accident,

 3 Defendant continues to assert that there was insufficient evidence that Defendant was

 4 the motorist that hit Mr. Sanchez’s vehicle. [MIO 8-11] Additionally, Defendant

 5 continues to assert that factors other than impairment were the cause of his driving,

 6 balance and behavior. [MIO 11-14] We are not persuaded by Defendant’s arguments.

 7 These assertions were fully addressed by the district court’s opinion, and Defendant

 8 has not presented any authority or argument that convinces this Court that our

 9 proposed disposition agreeing with the district court’s opinion was incorrect. See State

10 v. Ibarra, 1993-NMCA-040, ¶ 11, 116 N.M. 486, 864 P.2d 302 (“A party opposing

11 summary disposition is required to come forward and specifically point out errors in

12 fact and/or law.”). Accordingly, we conclude that there was sufficient evidence to

13 support Defendant’s convictions for the reasons set forth in the district court’s

14 opinion.

15   {4}   Based on the foregoing, we affirm.

16   {5}   IT IS SO ORDERED.



17                                     _______________________________________
18                                     MICHAEL D. BUSTAMANTE, Judge

19 WE CONCUR:

                                              3
1
2 JONATHAN B. SUTIN, Judge


3
4 J. MILES HANISEE, Judge




                             4